DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 1/3/2022 has been entered. In the amendment, Applicant amended claims 1 and 6, cancelled claims 3 and 8. Currently claims 1-2, 4-7 and 9-10 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2006/0232547) in view of Cheng et al. (US 2011/0057916).
Regarding claim 6, Johnson teaches an apparatus (Fig. 1: row and column drivers 6, 7 of electrophoretic display panel 1) for driving an electro-optic display (Fig. 1: electrophoretic display panel 1) comprising: 

a second switch (Fig. 5: portion of SW1 for connecting +V voltage source to the display penal represented by a capacitor, i.e., contact “a” of SW1) connected to a second voltage source (Fig. 5: +V voltage source) and configured to engage and drive the electro-optic display at a second voltage level (Fig. 5: +V) during a second driving phase (Fig. 4: driving phase with data voltage at a positive level; Fig. 5: SW1 closed at “a” contact), wherein the first switch is disengaged from both the first and the second voltage source during the second phase (Fig. 5: contact “d” of SW1 is disengaged from both +V voltage source and –V voltage during the second driving phase, i.e., the phase of SW1 being closed at “a” contact); 
wherein the first and second switches are configured to disconnected from the respective first and second voltage sources during a third driving phase (Fig. 4: driving phase 
Johnson does not further teach apparatus comprising a resistor connected to a capacitor in a parallel configuration, the resistor and the capacitor being coupled to the electro-optic display and discharging the second voltage in the third driving phase through the resistor and the capacitor.
The instant invention is different from Johnson’s technique in that Johnson’s column driver does not provide an additional discharging path during the electrical discharging. However, the technique is not new.
Cheng, for instance, teaches in Fig. 1 and para. [0023] providing a discharging path including stabilizing capacitor 115 and resistor 121 arranged in parallel as a discharging path.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Johnson with Cheng’s technique adding a resistor connected to a capacitor in a parallel configuration.
The motivation/suggestion would have been to achieve both data voltage stabilization and an additional discharging path for accelerating the electrical discharge during the third phase (Cheng: [0023]).

Regarding claim 7, Johnson/Cheng teach the apparatus of claim 6. Johnson further teaches the apparatus of claim 6 where in the first switch and the second switch are disengaged during a third driving phase (see claim 6).

claim 9, Johnson/Cheng teach the apparatus of claim 6. Johnson further teaches the apparatus of claim 6 wherein the electro-optic display is an electrophoretic display (Abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2006/0232547) in view of Cheng et al. (US 2011/0057916), and further in view of Amundson et al. (US 2013/0194250).
Regarding claim 10, Johnson/Cheng teach the apparatus of claim 9. Johnson/Cheng do not further the apparatus of claim 9 wherein the electrophoretic display includes an electro- optic material comprising a rotating bichromal member or electrochromic material.
However, it is well known in the related art that an electrophoretic display could be formed of a rotating bichromal member or electrochromic material.
Amundson, for instance, teaches in para. [0062] “the electro-optic display may comprise a rotating bichromal member or electrochromic material”.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Amundson’s technique with the technique of Johnson/Cheng, using a rotating bichromal member or electrochromic material to form the electrophoretic display.
It would have been obvious matter of design choice, as Applicant does not disclose using a rotating bichromal member or electrochromic material for forming the electrophoretic display provides an advantage, is used for a particular purpose, or solves a stated problem.

Response to Arguments
Drawing objection(s), claim objection(s) and claim rejection(s) set forth in previous Office action are withdrawn.

Applicant's arguments filed on 1/3/2022 with regard to claim 6 have been fully considered but they are not persuasive. Applicant asserts, in page 9 of the Remarks, that Johnson’s Fig. 5 does not show voltage being directed to a display as recited by current claim 6. Examiner must respectfully disagree.
Specifically, according to paras. [0004]-[0007] in Johnson’s disclosure, to improve previous known technique of providing pixel voltages to an electrophoretic display for reducing power consumption is the problem to be solved by the disclosure. According to para. [0027], Figs. 4-5 is associated with an embodiment to achieve such an improvement. Furthermore, according to para. [0027], pixel voltages provided via data columns 1-n including three levels, i.e. a data portion of a positive voltage, a data portion of a negative voltage and a reset portion of 0V (see Fig. 4), result from an exemplary circuit illustrated in Fig. 5. In other words, contacts “a”, “b” and “d” of SW1 in Fig. 5 are used for driving an electrophoretic display.
Applicant does not provide other argument concerning Johnson’s teaching. Rejections to claims 6-7 and 9-10 are maintained.

Allowable Subject Matter
Claims 1-2 and 4-5 are allowed.
Claim 1 is allowed primarily because  prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the newly added limitation concerning the claimed second switch being “positioned between the resistor and the electro-optic display”, “a single pole single throw switch” and “configured to use the diode's breakdown voltage to control the discharging”. In the exemplary closest prior art, Zeng does not teach/suggest the differentiating limitations. Neither Umezaki nor Amundson cure the deficiency. It is rendered not obvious to modify the technique of Zeng to achieve the differentiating limitations.
Claims 2 and 4-5 are allowed because they depend on claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693